DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.
3.	Claims 1-7, 9-12, 14-20 are pending. Claims 1-7, 9-12, 14-20 are under examination on the merits. Claims 1, 14, 17 are amended. Claims 8, 13, 21  are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-7, 9-12, 14-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
  
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).



7.	Claims 1-7, 9-12, 17, 19-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 10-13, 17-20 of copending Application No.16/492,004 (US Pub. No. 2020/0075265 A1, hereinafter ””265”). Although the claims at issue are not identical, they are not patentably distinct from each other because the “265 recites a light absorption layer, comprising a perovskite compound, and a quantum dot containing a halogen element and an organic ligand, wherein the perovskite compound is  one or more kinds selected from a compound represented by the following general formula (1) and a compound represented by the following general formula (2): RMX3 (1), wherein R is a monovalent cation, M is a divalent metal cation, and X is a halogen anion, and R1R2R3n- 1MnX 3n+1  (2), wherein R1, R2 and R3 are each independently a monovalent cation, M is a divalent metal cation, X is a halogen anion, and n is an integer of 1 to 10, X is a fluorine anion, a chlorine anion, a bromine anion or an iodine, wherein R, R1, R2, and R3 are one or more kinds selected from an alkylammonium ion and a formamidinium ion, M is Pb2+, Sn2+, or Ge2+, wherein a band gap energy of the perovskite compound is 1.5 eV or more and 4.0 eV or less, and wherein a band gap energy of the quantum dot containing Cl element is 0.2 eV or more and no more than a band gap energy of the perovskite compound. “265 teaches a method for manufacturing a light absorption layer containing a perovskite compound, and a quantum dot containing Cl element, comprising a step of mixing the perovskite compound or its precursor with the quantum dot containing halogen element and an organic ligand, a photoelectric conversion element having the light absorption, and a solar cell having the photoelectric conversion element. The “265 claims differ from the instant claims in that the instant claim does 
However, according to MPEP 804 (ll)(B)(2)(a): those portions of the specification, which provide support for the patent claims, may also be examined and considered when addressing the issue of whether a claim in the instant application defines an obvious variation of the claims in the reference patent. See In re Vogel, 422 F.2d 438, 441-442,164 USPQ 619, 622 (CCPA 1970). Given that the light absorption layer in the instant application as presently read the light absorption layer as disclosed ‘265, it would have been obvious to one ordinary skill in the art that the scope of cited claims encompasses the scope of the patent claims, and thus, render the present claims prima facie obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-7, 9-12, 14-20  are rejected under 35 U.S.C. 103(a)(1) or 103(a)(2) as being unpatentable over Ning et al. (WO 2016/109902 A1, hereinafter “Ning1”) in view of Zhang et al. (Diffusion-Controlled Synthesis of PbS and PbSe Quantum Dots with in Situ Halide Passivation for Quantum Dot Solar Cells, ACSNANO, Vol. 8, No. 1, 614-622, 2014, hereinafter “Zhang”) or 

et al. (All-Inorganic Colloidal Quantum Dot Photovoltaics Employing Solution-Phase Halide Passivation, Adv. Mater. 2012, 24, 6295–6299, hereinafter “Ning2”).

Regarding claim 1: Ning1 teaches a light absorption layer (Page 1, lines 5-10), comprising a perovskite compound, and a quantum dot (QDs) containing a halogen element and an organic ligand (Page 27, Example 2), wherein the organic ligand is a carboxyl group containing compound such as oleic acid  (Page 27, Example 2, synthesis of oleic acid capped QDs in non-polar solvent in step (a), Page 25, lines 16-25 to Page 26, lines 1-3), wherein a molar ratio of the organic ligand to a metal element constituting the quantum dot is 0.01 or more and 0.4 or less (Page 25, lines 16- Example 1), wherein the organic ligand is a carboxyl group-containing compound or an amino group-containing compound such as oleic acid (Page 25, lines 16- Example 1),  a content ratio of the quantum dot containing halogen element and  the organic ligand  to a total content of the perovskite compound and the quantum dot containing Cl element is 0.1% by mass or more and 10% by mass or less (Page 17, lines 21-22; Page 27, Example 2), wherein the quantum dot containing halogen element and the organic ligand is such that an atomic ratio of the halogen element to a metal element constituting the quantum dot is 0.1 or more and 1 or less (Page 26, lines 4-11; Page 27, Example 2), and  wherein the quantum dot containing the halogen element and the organic ligand is such that a molar ratio of the organic ligand to a metal element constituting the perovskite compound is less 0.001 or more and 0.1 or less (Page 25, lines 16-25 to Page 26, line 1-3, Example 1), wherein a molar ratio of the organic ligand to the metal element constituting the quantum dot containing the halogen element and the organic ligand is 0.01 or more and 0.4 or less (Page 25, lines 16- Example 1), and wherein a band gap energy of the quantum dot containing Cl element is 0.2 eV or more and no more than a band gap energy of the perovskite compound (Page 13, lines 13-20; Page 22, lines 9-16). Ning1 does not expressly teach a quantum dot containing a halogen element (i.e., Cl) and an organic ligand which is not derived from the perovskite compound.
in situ halide-passivated PbS and PbSe quantum dots (QDs) (Page 614, Abstract, line 1;  Page 616, Fig. 1), wherein a band gap energy of the quantum dot containing Cl element is 0.62-0.73 eV (Page 616, Fig. 1) with benefit of providing to develop syntheses PbS QDs which are being actively pursued for solution-processed multijunction solar cells, and higher band-gap materials are necessary for their optimization with a broader size control that lead to better surface passivation without further secondary ligand exchange (Page 615, left Col. 1st para, lines 9-15). 
Alternatively, Ning2 teaches the ligand exchange procedure to produce solution-phase halide treated quantum dots as shown in Scheme 1 to obtain a quantum dots containing a halogen element and an organic ligand at the same time (Page 6295, right Col., Scheme 1)   with benefit of providing a solution-phase passivation using halide anions and proved that the approach appreciably reduced traps in PbS CQD films, wherein this new process led to record carrier mobility for PbS CQD films having a solar-optimal bandgap, their electron mobility fully one order of magnitude higher than via prior CQD processes. Based on these better-passivated, lower-trap-density, higher-mobility, solution-phase halide treated CQD films, the highest 
efficiency for all-inorganic CQD solar cells is achieved. The halide-passivation strategy offers further potential to overcome the key limitations – the cleanliness of the bandgap and its impact on recombination – that, once addressed, will enable enhanced light harvesting efficiency in low-cost solution-processed solar cells (Page 6297, right Col., 6th para, lines 1-13). 

    PNG
    media_image1.png
    266
    591
    media_image1.png
    Greyscale


ligand-exchanged colloidal quantum dots by Ning1, so as to include a quantum dot containing Cl element, and an organic ligand as taught by Zhang, and would have been motivated to do so with reasonable expectation that this would result in providing to develop syntheses PbS QDs which are being actively pursued for solution-processed multijunction solar cells, and higher band-gap materials are necessary for their optimization with a broader size control that lead to better surface passivation without further secondary ligand exchange as suggested by Zhang (Page 615, left Col. 1st para, lines 9-15). 
In an analogous art of a  light absorption composition, comprising a perovskite compound, and a quantum dots, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ligand-exchanged colloidal quantum dots by Ning1, so as to include the quantum dot containing a halogen element and an organic ligand as taught by Ning2, and would have been motivated to do so with reasonable expectation that this would result in providing a solution-phase passivation using halide anions and proved that the approach appreciably reduced traps in PbS CQD films, wherein this new process led to record carrier mobility for PbS CQD films having a solar-optimal bandgap, their electron mobility fully one order of magnitude higher than via prior CQD processes. Based on these better-passivated, lower-trap-density, higher-mobility, solution-phase halide treated CQD films, the highest efficiency for all-inorganic CQD solar cells is achieved. The halide-passivation strategy offers further potential to overcome the key limitations – the cleanliness of the bandgap and its impact on recombination – that, once addressed, will enable enhanced light harvesting efficiency in low-cost solution-processed solar cells as suggested by Ning2 (Page 6297, right Col., 6th para, lines 1-13). 

Regarding claim 2: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein the perovskite compound is one or more kinds selected from a compound represented by the following general formula (1) and a compound represented by the following general formula (2):
RMX3 (1)
wherein R is a monovalent cation, M is a divalent metal cation, and X is a halogen anion, and 
R1R2R3n- 1MnX 3n+1    (2)
wherein R1, R2 and R3 are each independently a monovalent cation, M is a divalent metal cation, X is a halogen anion, and n is an integer of 1 to 10 (Page 14, lines 1-12; Page 27, Example 2).

Regarding claim 3: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein X is a fluorine anion, a chlorine anion, a bromine anion or an iodine (Page 14, lines 1-12; Page 27, Example 2).

Regarding claim 4: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein R is one or more kinds selected from an alkylammonium ion and a formamidinium ion (Page 14, lines 1-12; Page 27, Example 2).

Regarding claim 5: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein R1, R2, and R3 are one or more kinds selected from an alkylammonium ion and a formamidinium ion (Page 14, lines 1-12; Page 27, Example 2).

	Regarding claim 6: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein M is Pb2+, Sn2+, or Ge2+ (Page 14, lines 1-12; Page 27, Example 2).

Regarding claim 7: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein a band gap energy of the perovskite compound is 1.5 eV or more and 4.0 eV or less (Page 22, lines 9-16). 

	Regarding claim 9: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein the quantum dot containing Cl element contains a metal oxide or a metal chalcogenide (Page 14, lines 13-18; Page 27, Example 2). Zhang teaches the quantum dot containing Cl element contains a metal oxide or a metal chalcogenide (Page 616, Fig. 1).

	Regarding claim 10: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein the quantum dot containing Cl element is a compound in which at least Cl element is coordinated to a surface of a metal oxide or a metal chalcogenide (Page 17, lines 13-21; Page 27, Example 2).

	Regarding claim 11: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein the quantum dot containing Cl element contains Pb element (Page 17, lines 13-21; Page 27, Example 2).
 
	Regarding claim 12: Ning1 teaches the light absorption layer (Page 1, lines 5-10), wherein a content ratio of the quantum dot containing Cl element to a total content of the perovskite compound and the quantum dot containing Cl element is 0.001or more and 0.1 or less (Page 17, lines 21-22; Page 27, Example 2).

	


Regarding claim 14: Ning1 teaches a dispersion, comprising a perovskite compound, and a quantum dot (QDs) containing a halogen element and an organic ligand (Page 27, Example 2), wherein the organic ligand is a carboxyl group containing compound such as oleic acid  (Page 27, Example 2, synthesis of oleic acid capped QDs in non-polar solvent in step (a), Page 25, lines 16-25 to Page 26, lines 1-3), wherein a molar ratio of the organic ligand to a metal element constituting the quantum dot is 0.01 or more and 0.4 or less (Page 25, lines 16- Example 1), wherein the organic ligand is a carboxyl group-containing compound or an amino group-containing compound such as oleic acid (Page 25, lines 16- Example 1),  wherein a molar ratio of the organic ligand to the metal element constituting the quantum dot containing the halogen element and the organic ligand is 0.01 or more and 0.4 or less (Page 25, lines 16- Example 1), and wherein a band gap energy of the quantum dot containing Cl element is 0.2 eV or more and no more than a band gap energy of the perovskite compound (Page 13, lines 13-20; Page 22, lines 9-16). Ning does not expressly teach a quantum dot containing a halogen element and an organic ligand which is not derived from the perovskite compound.
	However, Zhang teaches a simple non-hot-injection synthetic route that achieves in situ halide-passivated PbS and PbSe quantum dots (QDs) (Page 614, Abstract, line 1;  Page 616, Fig. 1), wherein a band gap energy of the quantum dot containing Cl element is 0.62-0.73 eV (Page 616, Fig. 1) with benefit of providing to develop syntheses PbS QDs which are being actively pursued for solution-processed multijunction solar cells, and higher band-gap materials are necessary for their optimization with a broader size control that lead to better surface passivation without further secondary ligand exchange (Page 615, left Col. 1st para, lines 9-15). 
Alternatively, Ning2 teaches the ligand exchange procedure to produce solution-phase halide treated quantum dots as shown in Scheme 1 to obtain a quantum dots containing a halogen element and an organic ligand at the same time (Page 6295, right Col., Scheme 1)   with benefit of providing a solution-phase passivation using halide anions and proved that the approach appreciably reduced traps in PbS CQD films, wherein this new process led to record 
efficiency for all-inorganic CQD solar cells is achieved. The halide-passivation strategy offers further potential to overcome the key limitations – the cleanliness of the bandgap and its impact on recombination – that, once addressed, will enable enhanced light harvesting efficiency in low-cost solution-processed solar cells (Page 6297, right Col., 6th para, lines 1-13). 

    PNG
    media_image1.png
    266
    591
    media_image1.png
    Greyscale


In an analogous art of a light absorption layer, comprising  a quantum dots, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ligand-exchanged colloidal quantum dots by Ning1, so as to include a quantum dot containing Cl element, and an organic ligand as taught by Zhang, and would have been motivated to do so with reasonable expectation that this would result in providing to develop syntheses PbS QDs which are being actively pursued for solution-processed multijunction solar cells, and higher band-gap materials are necessary for their optimization with a broader size control that lead to better surface passivation without further secondary ligand exchange as suggested by Zhang (Page 615, left Col. 1st para, lines 9-15). 


ligand-exchanged colloidal quantum dots by Ning1, so as to include the quantum dot containing a halogen element and an organic ligand as taught by Ning2, and would have been motivated to do so with reasonable expectation that this would result in providing a solution-phase passivation using halide anions and proved that the approach appreciably reduced traps in PbS CQD films, wherein this new process led to record carrier mobility for PbS CQD films having a solar-optimal bandgap, their electron mobility fully one order of magnitude higher than via prior CQD processes. Based on these better-passivated, lower-trap-density, higher-mobility, solution-phase halide treated CQD films, the highest efficiency for all-inorganic CQD solar cells is achieved. The halide-passivation strategy offers further potential to overcome the key limitations – the cleanliness of the bandgap and its impact on recombination – that, once addressed, will enable enhanced light harvesting efficiency in low-cost solution-processed solar cells as suggested by Ning2 (Page 6297, right Col., 6th para, lines 1-13). 

Regarding claim 15: Ning teaches the dispersion, which contains a solvent, wherein the solvent is a polar solvent (Page 27, Example 2).

	Regarding claim 16: Ning teaches the dispersion (Page 27, Example 2), wherein a metal concentration of the perovskite compound or its precursor in the dispersion is 0.1 mol/L or more and 1.5 mol/L or less. (Page 26, lines 13-23, step C; Page 27, Example 2).

	Regarding claim 17:  Ning1 teaches a method for manufacturing a light absorption layer comprising a perovskite compound, and a quantum dot (QDs) containing a halogen element and an organic ligand (Page 27, Example 2), wherein the organic ligand is a carboxyl group 
However, Zhang teaches a simple non-hot-injection synthetic route that achieves in situ halide-passivated PbS and PbSe quantum dots (QDs) (Page 614, Abstract, line 1;  Page 616, Fig. 1), wherein a band gap energy of the quantum dot containing Cl element is 0.62-0.73 eV (Page 616, Fig. 1) with benefit of providing to develop syntheses PbS QDs which are being actively pursued for solution-processed multijunction solar cells, and higher band-gap materials are necessary for their optimization with a broader size control that lead to better surface passivation without further secondary ligand exchange (Page 615, left Col. 1st para, lines 9-15). 
Alternatively, Ning2 teaches a method for manufacturing a ligand exchange procedure to produce solution-phase halide treated quantum dots as shown in Scheme 1 to obtain a quantum dots containing a halogen element and an organic ligand at the same time (Page 6295, right Col., Scheme 1)  with benefit of providing a solution-phase passivation using halide anions and proved that the approach appreciably reduced traps in PbS CQD films, wherein this new process led to record carrier mobility for PbS CQD films having a solar-optimal bandgap, their electron mobility fully one order of magnitude higher than via prior CQD processes. Based on these better-passivated, lower-trap-density, higher-mobility, solution-phase halide treated CQD films, the highest efficiency for all-inorganic CQD solar cells is achieved. The halide-passivation strategy offers further potential to overcome the key limitations – the cleanliness of the bandgap and its impact on recombination – that, once addressed, will enable enhanced light harvesting efficiency in low-cost solution-processed solar cells (Page 6297, right Col., 6th para, lines 1-13). 

    PNG
    media_image1.png
    266
    591
    media_image1.png
    Greyscale


In an analogous art of a light absorption layer, comprising  a quantum dots, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method for manufacturing of the ligand-exchanged colloidal quantum dots by Ning1, so as to include a quantum dot containing Cl element, and an organic ligand as taught by Zhang, and would have been motivated to do so with reasonable expectation that this would result in providing to develop syntheses PbS QDs which are being actively pursued for solution-processed multijunction solar cells, and higher band-gap materials are necessary for their optimization with a broader size control that lead to better surface passivation without further secondary ligand exchange as suggested by Zhang (Page 615, left Col. 1st para, lines 9-15). 
In an analogous art of a  light absorption composition, comprising a perovskite compound, and a quantum dots, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method for manufacturing of the ligand exchanged colloidal quantum dots by Ning1, so as to include the quantum dot containing a halogen element and an organic ligand as taught by Ning2, and would have been motivated to do so with reasonable expectation that this would result in providing a solution-phase passivation using halide anions and proved that the approach appreciably reduced traps in PbS CQD films, wherein this new process led to record carrier mobility for PbS CQD films having a solar-optimal bandgap, their electron mobility fully th para, lines 1-13). 

	Regarding claim 18: Ning1 teaches the method for manufacturing the light absorption layer, wherein the step of mixing is a wet process step (Page 11, lines 11-16; Page 27, Example 2).

	Regarding claim 19: Ning1 teaches a photoelectric conversion element having the light absorption layer (Page 1, lines 1-10).

	Regarding claim 20: Ning1 teaches a solar cell having the photoelectric conversion element (Page 1, lines 1-10).


Response to Arguments
10.	Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive,
	In response to applicant's arguments the USPTO is respectfully requested to hold the provisional rejection in abeyance until allowable subject matter is indicated.
	The Examiner respectfully disagrees. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. (Emphasis added.)

	Turning to Applicant’s argument regarding unexpected results based on the declaration under 37 CFR §1.132 filed 09/03/2020, Examiner agrees that Applicant’s proffered evidence of the declaration, is insufficient to establish unexpected results for claims . Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
The declaration under 37 CFR §1.132 filed 09/03/2020 is insufficient to overcome the rejection under 35 U.S.C. 103 as being unpatentable over Ning1 in view of Zhang or Ning2, because the declaration lacks technical validity such as the thickness of the light absorption layer  80 nm, and 90 nm in Examples 1-2 vs. the thickness of 100 nm for reference Example 1, since the conversion efficiency  for cell properties will change depending on the thickness of the light absorption layer, hence without an explanation supporting such findings are unacceptable.  It is noted that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected or whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The Applicant is invited to submit another declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare the conversion efficiency based on the same the light abortion layer thickness, and show the product is actually different from and unexpectedly better than the teachings of the references.

Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/03/2021